DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/04/2021.
Claims 6, 9, 12, 15, 18-19 and 22-26 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 12, 15 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2015/0346138) in view of Sorenson et al. (US 2010/0155239), Widdershoven (US 2013/0207204) and Imaya et al. (US 2001/0010289).
Addressing claims 6, 12 and 26, Allen discloses a device (100, figs. 1A, 1E-1G), comprising:
	a substrate 101 having a first surface facing a first direction (the upper surface on which the electrodes are formed facing the upward direction) and a second surface facing a second direction (the lower surface facing the downward direction) opposite to the first direction;
	a recess (101A and 101B in figs. 1E-1F) extending into the first surface of the substrate (fig. 1F), the recess having a base and sidewalls (fig. 1F), a first portion of the substrate forming the sidewalls (figs. 1E-1F), 
	a plurality of sensor electrodes (102-104), a second portion of the substrate and the plurality of sensor electrodes forming the base of the recess (fig. 1E), a surface of the second portion of the substrate and surfaces of the plurality of sensor electrodes being coplanar (fig. 1E does not show the surface of the second portion of the substrate and surfaces of the plurality of sensor electrodes being coplanar; however, fig. 1A shows the surface portion of the substrate the forms the base and the surfaces of the electrodes 103 and 104 at the bottom are coplanar; therefore, the claimed limitation would have been obvious to one of ordinary skill in the art for the embodiment in fig. 1F of Allen; furthermore, it is noted that the originally filed disclosure does not disclose any benefits associated with the surfaces of the electrode being coplanar to the surface of the second portion of the substrate as shown in fig. 9 in comparison to other embodiments where the surfaces of the electrodes are not coplanar to the surface of the second portion of the substrate as shown figs. 6-8; therefore, it appears that the differences between the embodiment in fig. 9 and the embodiments in figs. 6-8 are purely cosmetic without any associated criticality), the plurality of sensor electrodes configured to be exposed to the chemireactive gas sensing compound 107 (fig. 1E); 
	a plurality of conductive contacts (120) on the second surface of the substrate (figs. 3A-3C), the plurality of contacts being electrically coupled to the plurality of sensor electrodes (paragraph [0032] discloses the vias 105 connecting the electrodes 102-104 to their respective connectors 120 or the structural equivalence to the claimed contacts),
	a plurality of conductive vias 105 extending from the plurality of sensor electrodes through the substrate (fig. 1E), and to the plurality of contacts [0032], the plurality of conductive vias electrically coupling the plurality of sensor electrodes to the plurality of contacts (figs. 1E and 3A-3C and paragraph [0032]); wherein, the plurality of sensor electrodes being aligned with a respective conductive via of the plurality of conductive vias (fig. 1E); and
	a lid 106 on the first portion of the substrate (via the adhesive 109 in fig. 1E) and directly overlying the base of the recess (fig. 1E), the lid including a first surface and a second surface in the claimed manner, an opening 108 configured to expose the chemireactive gas sensing compound to an environment outside of the recess (fig. 1E), the opening extending from the first surface, through the lid, and to the second surface (fig. 1E).

Allen is silent regarding an insulator physically contacting the second surface of the substrate, the plurality of contacts physically contacting the second surface of the substrate, the plurality of contacts extending through the insulator layer, each of the plurality of sensor electrodes being aligned with a respective contact of the plurality of contacts and a plurality of openings formed in the lid.

Sorenson discloses a gas sensing device that comprises a plurality of contacts (2a, 2 and 2b) physically contacting the second surface of the substrate.  The plurality of contacts are connected to their respective plurality of sensor electrodes via the corresponding conductive vias (3a, 3 and 3b).  Furthermore, the sensor electrodes are aligned with their respective vias (similarly to those of Allen) as well as their respective contact pads (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Allen with the contact pads in physical contact with the second surface of the substrate and are aligned with the sensor electrodes and the conductive vias in the manner disclosed by Sorenson in order to obtain the predictable result of establishing electrical contact between the plurality of sensor electrodes to their respective contact pads via the respective conductive vias (Sorenson, fig. 1).  Furthermore, the alignment of the plurality of sensor electrodes to their respective conductive vias and contact pads provide the shortest path of electrical connection between the electrodes and the contact pads to output the signal detected by the electrodes.

Widdershoven discloses a sensor comprising a plurality of contact pads (grids 204a and islands 204b) that extend through an insulating layer 202 that is in physical contact with the second surface of the substrate 212 (fig. 9).  Widdershoven discloses the contact pads 204a and 204b are for making electrical connection to the underlying electronic structures beneath [0056], which structurally and functionally render the grids 204a and islands 204b of Widdershoven as the structural and functional equivalence to the contact pads of Sorenson and the claimed contacts.

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the device of Allen in view of Sorenson with the insulating layer 202 through which the contacts extend as disclosed by Widdershoven in order to provide electrical isolation for the contact pads as well as maintaining the contact pads in their desired position to ensure electrical connection to the underlying electronic structures (Widdershoven, fig. 9 and [0056]).

Imaya discloses a gas sensor comprising a lid 8 having a plurality of openings 7 for allowing the gaseous communication between the outside environment and the interior of the gas sensor (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Allen with substituting the known opening in the lid with a plurality of openings in the lid as disclosed by Imaya in order to obtain the predictable result of allowing the target gas to ingress into the interior of the gas sensor for detection (Rationale B, KSR decision, MPEP 2143).

Addressing claims 9 and 15, in fig. 1D and paragraph [0037], Allen discloses the integrated circuit 115 is formed in the substrate 101 (the circuit 115 is formed in the recess 116 that does not have the electrolyte 107), the integrated circuit being electrically connected to the vias 105.  Allen further discloses that the integrated circuit 115 is used for independently biasing the electrodes and measuring current [0039]; therefore, it is implicitly disclosed by Allen that the integrated circuit is electrically coupled to the plurality of sensor electrodes.

Allen is silent regarding the integrated circuit 115 is electrically coupled to at least one of the plurality of contacts; however, fig. 1D shows that the electrodes and the integrated circuit 115 are electrically connected to the individual vias 105 that extend to the second surface of the substrate.  Therefore, it is implicitly disclosed that the integrated circuit 115 is electrically coupled to each of the individual electrode, in order for the integrated circuit to independently biasing the individual electrode, via conductive elements on the second surface of the electrodes.  In other words, Allen implies the existence of conductive elements on the second surface of the substrate for connecting the vias 105 of the integrated circuit 115 to the vias 105 of the respective electrode.  Alternatively, it would have been obvious for one of ordinary skill in the art to modify the device of Allen with conductive elements on the second surface of the substrate in order to electrically coupling the vias of the integrated circuit to the vias of the individual electrode in order for the integrated circuit 115 to independently biasing the individual electrodes and measuring current (Allen, [0039]).  The conductive elements on the second surface of the substrate correspond to the claimed plurality of contacts.

Furthermore, at the time of the invention, one with ordinary skill in the art would have found it obvious to modify the embodiment in figs. 1E-1G of Allen to have the integrated circuit positioned in the recess of the substrate as well as the plurality of contacts on the second surface of the substrate for electrically coupling the integrated circuit to the individual electrodes in order to independently biasing the electrodes and measuring current (Allen, [0039]).  Forming the integrated circuit 115 in the substrate, as shown in fig. 1D of Allen, provides further protection for the integrated circuit.

Addressing claims 23 and 25, the limitation of current claim is realized in the modified device of Allen in view of Sorenson above because the contacts are provided on the second surface of the substrate, which is spaced apart from the chemireactive gas sensing compound in the recess; therefore, the contacts are also spaced apart from the chemireactive gas sensing compound in the recess by the substrate.

Addressing claim 24, fig. 1A of Allen shows the second surface is spaced apart from the chemireactive gas sensing compound 107 when the chemireactive gas sensing compound is in the recess.

Claims 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2015/0346138) in view of Sorenson et al. (US 2010/0155239) and Widdershoven (US 2013/0207204).
Addressing claim 18, Allen discloses a device (figs. 1E-1G), comprising:
	a substrate 101 having a first surface facing a first direction (the upper surface facing the upward direction) and a second surface facing a second direction (the lower surface facing the downward direction) opposite to the first direction;
	a cavity (recess 101A) extending into the first surface of the substrate (fig. 1E, paragraph [0023] discloses the recess 101A is formed by being etched into the substrate), the cavity having a base (bottom surface) and a sidewall formed by the substrate (fig. 1E);
	a plurality of electrodes (102-104), a portion of the substrate and the plurality of electrodes forming the base of the cavity (figs. 1E-1F), a surface of the portion of the substrate and surfaces of the plurality of electrodes forming a planar surface of the base (the embodiment in figs. 1E-1F does not show a surface of the portion of the substrate and surfaces of the plurality of electrodes forming a planar surface of the base; however, fig. 1A shows a surface of the portion of the substrate and surfaces of the plurality of electrodes forming a planar surface of the base; therefore, the claimed limitation would have been obvious to one of ordinary skill in the art when modifying the embodiment in fig. 1E to have the planar surface of the base formed by the base portion of the substrate and the surfaces of the electrodes as shown in the embodiment in fig. 1A; furthermore, it is noted that the originally filed disclosure does not disclose any benefits associated with the surfaces of the electrode forming a planar surface of the base with the surface of the portion of the substrate as shown in fig. 9 in comparison to other embodiments where the surfaces of the electrodes do not form a planar surface of the base with the surface of the portion of the substrate as shown figs. 6-8; therefore, it appears that the differences between the embodiment in fig. 9 and the embodiments in figs. 6-8 are purely cosmetic without any associated criticality);
	a plurality of conductive contacts 120 on the second surface of the substrate (figs. 3A-3C), the plurality of electrodes and the plurality of conductive contacts being spaced from each other by the substrate (figs. 1E-1F and 3A-3C); and
	a plurality of conductive vias 105 extending from the plurality of electrodes, through the substrate (figs. 1E-1F), and to the plurality of conductive contacts [0032], the plurality of conductive vias 105 electrically coupling the plurality of electrodes and the plurality of conductive contacts to each other [0032]; wherein, each of the plurality of electrodes being aligned with a respective conductive vias.

Allen is silent regarding an insulator layer directly on the second surface of the substrate, the plurality of contacts directly on the second surface of the substrate, the plurality of conductive contacts extending through the insulator layer and each of the plurality of electrodes being aligned with a respective conductive contact.

Sorenson discloses a gas sensing device that comprises a plurality of contacts (2a, 2 and 2b) physically contacting the second surface of the substrate.  The plurality of contacts are connected to their respective plurality of sensor electrodes via the corresponding conductive vias (3a, 3 and 3b).  Furthermore, the sensor electrodes are aligned with their respective vias (similarly to those of Allen) as well as their respective contact pads (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Allen with the contact pads in physical contact with the second surface of the substrate and are aligned with the sensor electrodes and the conductive vias in the manner disclosed by Sorenson in order to obtain the predictable result of establishing electrical contact between the plurality of sensor electrodes to their respective contact pads via the respective conductive vias (Sorenson, fig. 1).  Furthermore, the alignment of the plurality of sensor electrodes to their respective conductive vias and contact pads provide the shortest path of electrical connection between the electrodes and the contact pads to output the signal detected by the electrodes.

Widdershoven discloses a sensor comprising a plurality of contact pads (grids 204a and islands 204b) that extend through an insulating layer 202 that is in physical contact with the second surface of the substrate 212 (fig. 9).  Widdershoven discloses the contact pads 204a and 204b are for making electrical connection to the underlying electronic structures beneath [0056], which structurally and functionally render the grids 204a and islands 204b of Widdershoven as the structural and functional equivalence to the contact pads of Sorenson and the claimed contacts.

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the device of Allen in view of Sorenson with the insulating layer 202 through which the contacts extend as disclosed by Widdershoven in order to provide electrical isolation for the contact pads as well as maintaining the contact pads in their desired position to ensure electrical connection to the underlying electronic structures (Widdershoven, fig. 9 and [0056]).

Addressing claim 19, fig. 1E of Allen shows a lid 113 on the first surface of the substrate and directly overlying the base of the cavity (figs. 1A and 1E), the lid including a plurality of openings (the lid 113 is porous [0033]), and at least one of the plurality of openings directly overlying at least one of the plurality of electrodes (fig. 1A shows the lid 113 directly overlying the electrode 102; therefore, at least one of the plurality of pores of the lid 113 is directly overlying the electrode 102 since the cross sectional area of the lid 113 in fig. 1A matches that of the electrode 102; likewise, fig. 1E shows the lid 113, which is porous, directly overlying the electrode 102 of the plurality of electrodes; therefore, the pores of the lid 113 directly overlying the electrode 102 of the plurality of electrodes).
Alternatively, fig. 1E shows the porous wicking layer 112 that is the structural equivalence to the claimed lid on the first surface of the substrate and directly overlying the base of the cavity, the lid 112 including a plurality of openings ([0036], the layer 112 is porous), at least one of the plurality of openings (at least one pore of the plurality of pores) directly overlying at least one of the plurality of electrodes (fig. 1E shows the layer 112 is in direct physical contact with the electrode 102 of the plurality of electrodes; therefore, at least one pore of the layer 112 directly overlying the electrode 102 of the plurality of electrodes).

Addressing claim 22, fig. 1E of Allen shows the cavity is configured to hold a chemireactive gas sensing compound 107, and the plurality of electrodes are configured to physical contact the chemireactive gas sensing compound when the chemireactive gas sensing compound is in the cavity.

Response to Arguments
Applicant's arguments filed 03/04/2021 regarding the rejection of claims 6, 9, 12, 15, 18-19 and 22-26 have been fully considered but they are not persuasive. 
With regard to claims 6 and 12, the Applicants argued that Allen, Sorensen and Widdershoven do not disclose the limitation “a surface of the second portion of the substrate and surfaces of the plurality of sensor electrodes being coplanar”, the argument is not persuasive.  Fig. 1A of Sorensen shows the surface portion of the substrate the forms the base and the surfaces of the electrodes 103 and 104 at the bottom are coplanar; therefore, the claimed limitation would have been obvious to one of ordinary skill in the art for the embodiment in fig. 1F of Allen; furthermore, it is noted that the originally filed disclosure does not disclose any benefits associated with the surfaces of the electrode being coplanar to the surface of the second portion of the substrate as shown in fig. 9 in comparison to other embodiments where the surfaces of the electrodes are not coplanar to the surface of the second portion of the substrate as shown figs. 6-8; therefore, it appears that the differences between the embodiment in fig. 9 and the embodiments in figs. 6-8 are purely cosmetic without any associated criticality.
The Applicants further argued that Allen, Sorensen and Widdershoven do not disclose the newly added limitation “a lid … and to the second surface of the lid”.  The argument is moot in view of the teaching of Imaya, which is cited and relied on for the first time in light of the aforementioned newly added limitation.
With regard to claim 18, the Applicants argued that Allen, Sorensen and Widdershoven do not disclose the limitation “a surface of the portion of the substrate and surfaces of the plurality of electrodes forming a planar surface of the base”, the argument is not persuasive.  Fig. 1A of Allen shows a surface of the portion of the substrate and surfaces of the plurality of electrodes forming a planar surface of the base; therefore, the claimed limitation would have been obvious to one of ordinary skill in the art when modifying the embodiment in fig. 1E to have the planar surface of the base formed by the base portion of the substrate and the surfaces of the electrodes as shown in the embodiment in fig. 1A; furthermore, it is noted that the originally filed disclosure does not disclose any benefits associated with the surfaces of the electrode forming a planar surface of the base with the surface of the portion of the substrate as shown in fig. 9 in comparison to other embodiments where the surfaces of the electrodes do not form a planar surface of the base with the surface of the portion of the substrate as shown figs. 6-8; therefore, it appears that the differences between the embodiment in fig. 9 and the embodiments in figs. 6-8 are purely cosmetic without any associated criticality.  For the reasons above, Examiner maintains the position that claims 18-19 and 22 are obvious over the disclosure of Allen in view of Sorensen and Widdershoven. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/24/2021